Exhibit 10.1 Deal CUSIP New Vehicle Floorplan Facility CUSIP Used Vehicle Floorplan Facility CUSIP Revolving Line of Credit Facility CUSIP AMENDED AND RESTATED LOAN AGREEMENT among LITHIA MOTORS, INC., CERTAIN OF ITS SUBSIDIARIES, THE LENDERS PARTY HERETO FROM TIME TO TIME, and U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent and Agent and JPMorgan Chase Bank, N.A., and Toyota Motor Credit Corporation as Co-Syndication Agents U.S. Bank National Association and J.P. Morgan Securities LLC, As Co-Lead Arrangers and Joint Bookrunners American Honda Finance Corporation, TD Bank, N.A., and Mercedes-Benz Financial Services USA LLC, as Co-Documentation Agents Dated as of [October 1], 2014 TABLE OF CONTENTS ARTICLE 1 DEFINITIONS AND INTERPRETIVE PROVISIONS 1 Defined Terms 1 Other Interpretive Provisions 29 ARTICLE 2 NEW VEHICLE FLOORPLAN LINE OF CREDIT 31 New Vehicle Floorplan Loans 31 New Vehicle Swing Line Loans 33 Terms Applicable to New Vehicle Floorplan Loans and New Vehicle Swing Line Loans 37 New Vehicle Floorplan Borrowers 40 Addition of New Vehicle Floorplan Dealerships 45 ARTICLE 3 USED VEHICLE FLOORPLAN LINE OF CREDIT 47 Used Vehicle Floorplan Loans 47 Used Vehicle Swing Line Loans 50 ARTICLE 4 REVOLVING LINE OF CREDIT 53 Revolving Loans 53 Revolving Swing Line Loans 57 ARTICLE 5 LETTERS OF CREDIT 59 Letter of Credit Commitment 60 Existing Letters of Credit 60 LC Agreements 60 Expiry Date 60 Requests for Letters of Credit 60 Participation in Letters of Credit 61 Payments 61 Terms Satisfactory to LC Issuer 62 Obligations Absolute 62 Letter of Credit Fees 63 LC Collateral Account 63 Borrower Indemnification 63 Lenders’ Indemnification 64 ARTICLE 6 CERTAIN ADDITIONAL PROVISIONS 64 Interest 64 Evidence of Debt 65 Borrowing Procedure 65 Obligations Several 66 Non-Receipt of Funds by Agent 66 Authorization 66 Interest and Fee Basis 67 Method of Payment 67 Payment by Automatic Debit 67 Late Charges 67 Limitation of Interest 68 Increase Option 69 Authorization 70 Defaulting Lenders 70 Replacement of Lender 73 Per Annum Fee 74 Reallocation of Commitments 74 ARTICLE 7 YIELD PROTECTION; TAXES 75 Yield Protection 75 Changes in Capital Adequacy Regulations 76 Availability of Types of Advances; Adequacy of Interest Rate 77 Taxes 77 Selection of Lending Installation; Mitigation Obligations; Lender Statements; Survival of Indemnity 80 ARTICLE 8 SECURITY AND GUARANTIES 81 Security 81 Guaranties 82 ARTICLE 9 CONDITIONS PRECEDENT 82 Initial Conditions Precedent 82 Conditions Precedent to Each Credit Extension 85 Conditions Precedent to Initial Advance to any New Vehicle Floorplan Borrower 86 Real Property Conditions 87 ARTICLE 10 REPRESENTATIONS AND WARRANTIES 88 Existence and Standing 88 Authorization and Validity 88 Conflict; Government Consent 88 Financial Statements 88 Material Adverse Change 89 Taxes 89 Litigation and Contingent Obligations 89 Subsidiaries and Affiliates 89 ERISA 90 Accuracy of Information 90 Regulation U 90 Material Agreements 90 Compliance with Laws 90 Ownership of Properties 90 Plan Assets; Prohibited Transactions 91 Trademarks; Patents, Etc. 91 Burdensome Restrictions 91 Force Majeure 91 Investment Company Act, Etc. 91 Solvency 91 Franchise Agreements; Material Business Relationships 91 Security Interests 92 Continuing Representations and Warranties 92 ARTICLE 11 FINANCIAL COVENANTS AND INFORMATION 92 Financial Covenants 92 Financial Information 94 ARTICLE 12 AFFIRMATIVE COVENANTS 96 ii Maintenance of Existence and Permits 96 ERISA 96 Inspection 96 Collateral Audits 97 Books and Records 97 Maintenance of Properties 97 Taxes and Other Obligations 97 Insurance 98 Compliance with Laws 98 Agreements with Sellers 98 Repurchase Agreements 99 Management 99 Landlord’s Consents 99 Notification 99 Further Assurances Deposit Accounts Joinder of New Subsidiaries ARTICLE 13 NEGATIVE COVENANTS Mergers, Etc. Guaranties, Etc. Liens Restricted Payments Subordinated Debt Loans and Investments Transactions with Affiliates Type of Business Structure Indebtedness Margin Stock; Speculation Restrictive Agreements Permitted Acquisitions Accounting Changes; Fiscal Year Excluded Subsidiaries and Real Estate Subsidiaries ARTICLE 14 DEFAULT AND REMEDIES Events of Default Consequences of Default; Rights and Remedies. Time is of the essence of this Agreement Application of Payments ARTICLE 15 HAZARDOUS SUBSTANCES Representations and Warranties Activities Inspections Release and Indemnity Survival ARTICLE 16 THE AGENT Appointment; Nature of Relationship iii Powers General Immunity No Responsibility for Loans, Recitals, Etc. Action on Instructions of Lenders Employment of Agents and Counsel Reliance on Documents; Counsel Reimbursement and Indemnification Notice of Event of Default Rights as a Lender Lender Credit Decision, Legal Representation Successor Agent Agent’s Fees Delegation to Affiliates Execution of Collateral Documents Collateral Releases No Advisory or Fiduciary Responsibility Co-Documentation Agents, Syndication Agent, etc. ARTICLE 17 MISCELLANEOUS Expenses; Indemnification Successors and Assigns Participations Assignments Register Dissemination of Information Ratable Payments Setoff Amendments and Waivers Waiver; Cumulative Remedies Notices Integration; Conflicting Terms Governing Law Consent To Jurisdiction Documents Satisfactory to Agent and Required Lenders Exhibits Headings Nonliability of Lenders Survival of Representations Governmental Regulation Counterparts Severability Construction USA Patriot Act Notification Nonreliance Confidentiality Ford Letter Agreement Waiver of Jury Trial iv Disclosure SCHEDULE 1 PRICING SCHEDULE DISCLOSURE SCHEDULE EXHIBIT A – COMPLIANCE CERTIFICATE EXHIBIT B – USED VEHICLE BORROWING BASE CERTIFICATE EXHIBIT C – REVOLVING LOAN BORROWING BASE CERTIFICATE EXHIBIT D – ASSIGNMENT AGREEMENT EXHIBIT E – PLEDGE AGREEMENT EXHIBIT F – SECURITY AGREEMENT EXHIBIT G – COMMERCIAL GUARANTY EXHIBIT H – TERMINATION AGREEMENT EXHIBIT I – BORROWER JOINDER AGREEMENT EXHIBIT J – GUARANTOR JOINDER AGREEMENT EXHIBIT K – EXISTING SUBSIDIARY JOINDER AGREEMENT EXHIBIT L – BORROWER TERMINATION AGREEMENT EXHIBIT M – ADDITIONAL LENDER AGREEMENT EXHIBIT N – INCREASING LENDER AGREEMENT EXHIBIT O – REALLOCATION REQUEST v AMENDED AND RESTATED LOAN AGREEMENT This Amended and Restated Loan Agreement (“ Agreement ”) is entered into as of [October 1], 2014, among Lithia Motors, Inc., an Oregon corporation (the “ Company ”), each of the Subsidiaries of the Company listed on the signature pages of this Agreement or which hereafter becomes a Borrower hereunder, each financial institution listed on the signature pages of this Agreement or which hereafter becomes a party hereto (each a “ Lender ” and any two or more, “ Lenders ”); and U.S. Bank National Association (“ U.S. Bank ”), as Agent for the Lenders. RECITALS A. The Company, certain of its Subsidiaries, the lenders from time to time parties thereto, and the Agent, have entered into a Loan Agreement dated as of April 17, 2012 (as amended by that certain Amendment to Loan Agreement dated as of December 19, 2012, by that certain Second Amendment to Loan Agreement dated as of December 16, 2013 and by that certain Third Amendment to Loan Agreement dated as of March 26, 2014, the “ Existing Loan Agreement ”), pursuant to which such lenders under the Existing Loan Agreement extended a revolving credit facility to the Company and certain of its Subsidiaries, such lenders extended a new vehicle floorplan line of credit to the New Vehicle Floorplan Borrowers, and such lenders extended a used vehicle floorplan line of credit to the Company. B. The Company and the other Borrowers have asked the Lenders and Agent to amend and restate the Existing Loan Agreement to (a) permit the Company to consummate the purchase of all of the issued and outstanding capital stock of DCH Auto Group (USA) Inc., a Delaware corporation, (b) increase the “Aggregate Commitment” specified in the Existing Loan Agreement from $1,000,000,000 to $1,700,000,000, (c) increase the maximum allowable amount of the “Aggregate Revolving Loan Commitment” specified in the Existing Loan Agreement from $200,000,000 to $300,000,000, (d) increase the maximum allowable amount of the “Aggregate Used Vehicle Floor Plan Commitment” specified in the Existing Loan Agreement from $200,000,000 to $250,000,000, and (e) make such additional amendments and modifications to the terms and conditions of the Existing Loan Agreement as are more specifically set forth herein. In consideration of the mutual covenants and agreements set forth herein and for other valuable consideration, the parties hereto agree that the Existing Loan Agreement is amended and restated in its entirety as follows: ARTICLE 1 DEFINITIONS AND INTERPRETIVE PROVISIONS Defined Terms . As used in this Agreement, the following terms shall have the following meanings: “ Access Laws ” means the Americans With Disabilities Act of 1990; the Fair Housing Amendments Act of 1988; all other federal, state and local laws or ordinances related to disabled access; and all statutes, rules, regulations, ordinances, orders of governmental bodies and regulatory agencies and orders and decrees of any court adopted, enacted or issued with respect thereto; all as now existing or hereafter amended or adopted. 1 “ Acquisition ” has the meaning set forth in Section 13.13. “ Acquisition Subsidiary ” has the meaning set forth in Section 3.13(d). “ Additional Lender ” has the meaning set forth in Section 6.12.2. “ Advance ” means a New Vehicle Floorplan Advance, Used Vehicle Floorplan Advance, Revolving Loan Advance, or (unless otherwise expressly provided), a Swing Line Loan. “ Affected Lender ” has the meaning set forth in Section 6.15. “ Affiliate ” means with respect to any Person (a) each other Person that, directly or indirectly, owns or controls, whether beneficially, or as a trustee, guardian or other fiduciary, five percent (5%) or more of the stock or other ownership interests having ordinary voting power of such Person; (b) each Person that Controls, is Controlled by or is under common Control with such Person or any Affiliate of such Person; and (c) each of such Person’s executive officers, directors, joint venturers, members and general partners. “ Agent ” or “ Administrative Agent ” means U.S. Bank in its capacity as contractual representative of the Lenders pursuant to Article 16, and not in its individual capacity as a Lender, and any successor Agent appointed pursuant to Article 16. “ Aggregate Commitment ” means, at any time, the sum of the Aggregate New Vehicle Floorplan Commitment, plus the Aggregate Used Vehicle Floorplan Commitment, plus the Aggregate Revolving Loan Commitment, as adjusted from time to time pursuant to the terms hereof, provided that , except as provided in Section 6.12, the Aggregate Commitment shall not be more than $1,700,000,000.00. “ Aggregate Lender Commitment ” means, for any Lender, the sum of such Lender’s New Vehicle Floorplan Commitment, Used Vehicle Floorplan Commitment, and Revolving Loan Commitment. “ Aggregate New Vehicle Floorplan Commitment ” means, at any time, the aggregate of the New Vehicle Floorplan Commitments of all Lenders at such time. “ Aggregate Outstanding Credit Exposure ” means, at any time, the aggregate of the Outstanding Credit Exposure of all Lenders at such time. “ Aggregate Outstanding New Vehicle Floorplan Exposure ” means, at any time, the aggregate of the Outstanding New Vehicle Floorplan Exposure of all Lenders at such time. “ Aggregate Outstanding Revolving Loan Exposure ” means, at any time, the aggregate of the Outstanding Revolving Loan Exposure of all Lenders at such time. 2 “ Aggregate Outstanding Used Vehicle Floorplan Exposure ” means, at any time, the aggregate of the Outstanding Used Vehicle Floorplan Exposure of all Lenders at such time. “ Aggregate Revolving Loan Commitment ” means, at any time, the aggregate of the Revolving Loan Commitments of all Lenders at such time; provided that , except as provided in Section 6.12 the Aggregate Revolving Loan Commitment shall not at any time be more than $300,000,000.00. “ Aggregate Used Vehicle Floorplan Commitment ” means, at any time, the aggregate of the Used Vehicle Floorplan Commitments of all Lenders at such time; provided that , except as provided in Section 6.12 the Aggregate Used Vehicle Floorplan Commitment shall not at any time be more than $250,000,000.00. “ Agreement ” has the meaning set forth in the introductory paragraph. “ Alternate Base Rate ” means, for any day, a rate of interest per annum equal to the highest of (a) the Prime Rate for such day, (b) the sum of the Federal Funds Effective Rate for such day plus .50% per annum and (c) the Eurocurrency Rate in effect for such day plus 1.50%, provided that , for the avoidance of doubt, the Eurocurrency Rate for any day shall be based on the rate reported by the applicable financial information service at approximately 11:00 a.m. London time on such day. “ Alternate Base Rate Margin (New Vehicle) ” has the meaning set forth in the Pricing Schedule. “ Alternate Base Rate Margin (Revolving) ” has the meaning set forth in the Pricing Schedule. “ Alternate Base Rate Margin (Used Vehicle) ” has the meaning set forth in the Pricing Schedule. “ Applicable Law ” means all applicable provisions and requirements of (a) all constitutions, statutes, ordinances, rules, regulations, standards, orders, and directives of any Governmental Bodies, (b) Governmental Approvals, and (c) orders, decisions, decrees, judgments, injunctions, and writs of all courts and arbitrators, whether such Applicable Laws presently exist, or are modified, promulgated, or implemented after the date hereof. “ Appraisal ” means an appraisal of real property which is (a) ordered by Agent, (b) prepared by an appraiser satisfactory to Agent, (c) in compliance with all federal and state standards for appraisals and all regulatory requirements, (d) reviewed by Agent, and (e) in form and substance satisfactory to Agent in its sole and absolute discretion. “ Approved Fund ” means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “ Assignee ” has the meaning set forth in Section 17.4. 3 “ Assignment Agreement ” means an agreement substantially in the form attached as Exhibit D
